Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Objections
For claim 10, Examiner believes this claim should be amended in the following manner: 
10. (Original) The 2D image processing device of claim 9, wherein the processor is further configured to:
3Appl. No.: To be determinedprocess the 2D image by using the trained CNN by adjusting a size of the 2D image, 
[[detecting]] detect a face from the size-adjusted 2D image, 
[[indicating]], indicate with a bounding box, a face region comprising the detected face, 
[[cutting]]  cut an image of the face region indicated by the bounding box, from the 2D image, 
[[generating]] generate a second image by adjusting a size of the cut image of the face region, 
[[marking]] mark at least one landmark of the face on the second image, and 
[[obtaining]] obtain at least one camera parameter and at least one face model parameter that most closely match the at least one landmark.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 describes **computer-readable recording medium**.
 Further, Applicant's specification, in paragraphs [0158]-[0160], do not explicitly exclude transitory signals as falling within the scope of **computer readable storage media** (e.g. information being transferred or provided over a network or other communication connection is included). Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable storage media** are considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention. 
As an additional note, non-transitory computer readable storage media having executable programming instructions stored thereon are considered statutory as non-transitory computer readable media excludes transitory data signals.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US PGPUB 20210012558).
As per claim 1, Li discloses a two-dimensional (2D) image processing method (Li, abstract) comprising:
obtaining a 2D image (Li, abstract, where a 2D image of the human body is obtained; and Fig. 2B, where this algorithm can also be run on 2D images of a face to get a 3D facial model);
processing the obtained 2D image by using a trained convolutional neural network (CNN) to obtain at least one camera parameter and at least one face model parameter from the 2D image (Li, abstract, where a 3D voxelized model of the body/face is determined using a parameter regression network, and [0043] and [0088]-[0097], where the network is pre-trained; and [0045], where the network obtains face/body shape parameters and camera parameters from the 2D image; and [0098]-[0099] and Tables 1 and 2, where the regression network contains multiple 3D convolutional layers, thus it is a convolutional neural network); and
generating a three-dimensional (3D) face model, based on the obtained at least one camera parameter and at least one face model parameter (Li, abstract and Fig. 2D, where a face model is obtained by using the network; also see [0052] and Fig. 10).

As per claim 4, claim 1 is incorporated and Li discloses wherein the CNN is trained in various manners (Li, [0088]-[0097] describes how the network is trained).

As per claim 5, claim 1 is incorporated and Li discloses wherein the 3D face model is generated by applying the at least one camera parameter and the at least one face model parameter to a 3D morphable face model (Li, abstract and [0005], where the camera and face model parameters are applied to a 3D morphable body/face model).

As per claim 8, claim 1 is incorporated and Li discloses processing the obtained 2D image by using the trained CNN to obtain at least one emotion parameter from the 2D image (Li, [0119], where the state coefficient aexp of the 3D morphable model parameters can reflect a facial expression).

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by [1] at [2]), thus they are rejected on similar grounds.

As per claim 12, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds

As per claim 13, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds

As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 1 (except for computer-readable medium, which are disclosed by [1] at [2]), thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 20210012558) in view of Hassner et al. (NPL “Effective face frontalization in unconstrained images”) and in further view of Feng et al. (NPL “Joint 3d face reconstruction and dense alignment with position map regression network”).
As per claim 2, claim 1 is incorporated and Li discloses generating a 3D face or body model using a CNN, but doesn’t specifically disclose the individual steps of processing the image before feeding it into the network.  However Hassner discloses adjusting a size of the 2D image (Hassner, Section 3, “a face is detected using an off-the-shelf face detector and … rescaled to a standard coordinate system”), 
detecting a face from the size-adjusted 2D image (Hassner, Section 3, where a face is detected in the image using an off-the-shelf face detector),
cutting an image of the face region indicated by the bounding box, from the 2D image (Hassner, Section 3, “a face is detected using an off-the-shelf face detector and then cropped”), 
generating a second image by adjusting a size of the cut image of the face region  (Hassner, Section 3, where the cropping and rescaling maps to generating a second image with an adjusted size), 
marking at least one landmark of the face on the second image (Hassner, Section 3, “Facial feature points are localized and used to align the photo with a textured, 3D model of a generic, reference face”), and 
obtaining at least one camera parameter and at least one face model parameter that most closely match the at least one landmark (Hassner, Section 3 and Section 3.1, subsection “Pose Estimation”, where a 3D model of the face is determined and aligned with the face image, the reference projection matrix CM maps to the camera projection matrix).  
Li and Hassner are analogous since both of them are dealing with the generation of 3D face models from 2D images. Li provides a way of generating a 3D face model from a 2D image using a convolutional neural network. Hassner provides a series of steps for preparing an image, determining the locations of facial landmarks on the image, then determining camera parameters and face model parameters that match the landmark locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the steps for preparing an image for obtaining face model and camera parameters taught by Hassner into the modified invention of Li such that the system will be able to use full-frontal face images (i.e. better-aligned face images) for better comparison of local facial features between different faces (Li, Section 3).
Li in view of Hassner doesn’t specifically disclose the determination of a bounding box around the face image.  However Feng discloses indicating, with a bounding box, a face region comprising the detected face (Feng, Section 3.3, first paragraph, and Section 4.2, first paragraph, where the images are cropped according to the ground truth bounding box around the faces).
Li in view of Hassner and Feng are analogous since both of them are dealing with the generation of 3D face models from 2D images. Li in view of Hassner provides a way of generating a 3D face model from a 2D image using a convolutional neural network. Feng provides a way of determining a bounding box around the face and cropping the image according to the bounding box.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of a bounding box around the face in the image from Feng into the modified invention of Li in view of Hassner such that the bounding box size can be used as a normalization factor (Feng, Section 4.2, first paragraph).. 

As per claim 10, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 20210012558) in view of Crispell et al. (NPL “Pix2Face:  Direct 3D FaceModel Estimator”).
As per claim 3, claim 1 is incorporated and Li doesn’t disclose but Crispell discloses wherein the at least one camera parameter is obtained by using non-linear optimization (Crispell, Section 3.4.1, “The parameters are then optimized using the Levenberg-Marquardt optimization algorithm to minimize projection errors of the 2D to 3D correspondences” which is a type of non-linear optimization), and 
wherein the at least one face model parameter is obtained by using linear optimization (Crispell, Section 3, second column, “a set of 3DMM coefficients are solved for via a single linear system of equations”; and page 2516, right-hand column, eq. (5) and second paragraph, linear optimization of the face model parameters is performed).
  Li and Crispell are analogous since both of them are dealing with the generation of 3D face models from 2D images. Li provides a way of generating a 3D face model from a 2D image using a convolutional neural network. Crispell teaches performing non-linear optimization to obtain camera parameters, and performing linear optimization to obtain face model parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate both non-linear and linear optimization for camera parameters and face parameters respectively taught by Crispell into the modified invention of Li such that the need for careful initialization and computational expense could be eliminated (Crispell, Section 2, second paragraph) and in order to minimize projection errors in the 2D to 3D correspondence (Crispell, Section 3.4.1).

As per claim 11, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds

Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB 20210012558) in view of Cao et al. (NPL “3D shape regression for real-time facial animation”).
As per claim 6, claim 1 is incorporated and Li doesn’t disclose but Cao discloses further comprising overlaying the generated 3D face model on a face region of the 2D image (Cao, Algorithm 2 and Section 4.4, where a new shape is determined using the regression and then overlaid on the next video frame).  
Li and Cao are analogous since both of them are dealing with the generation of 3D face models from 2D images. Li provides a way of generating a 3D face model from a 2D image using a convolutional neural network. Cao teaches rendering a face rendered from a new shape computed by a regression onto a video frame using a pinhole camera model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the overlaying of a new rendering onto a video frame using a pinhole camera model taught by Cao into the modified invention of Li such that robust feature alignment that is free of drifting artifacts can be obtained (Cao, Section 4.2, fourth paragraph).

As per claim 7, claim 1 is incorporated and Li doesn’t disclose but Cao discloses wherein the overlaying is performed using a pinhole camera model (Cao, Section 4.2, subsection “Camera calibration”, where the camera is assumed to be an ideal pinhole camera).

As per claim 14, claim 9 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619